IN THE UNITED STATES DISTRICT COURT a E
FOR THE WESTERN DISTRICT OF PENNSYLVANIA Ree Bos Uh
SEP 25 porg

CLERK Us Bien
Criminal No. {4 304 WEsr, Dist OF IC! COurr
YLVANIA

UNITED STATES OF AMERICA

Vv.
[UNDER SEAL]
ALEKSEJS TROFIMOVICS

a/k/a Aleksejs Trofimovich

a/k/a Alexey Trofimovich

a/k/a Aleko Stoyanov Angelov
RUSLANS NIKITENKO

a/k/a Krzysztof Wojciech Lewko

a/k/a Milen Nikolchev Nikolov

a/k/a Rafal Zimnoch
ARTURS ZAHAREVICS

a/k/a Piotr Ginelli

a/k/a Arkadiusz Szuberski
DENISS RUSECKIS

a/k/a Denis Rusetsky

a/k/a Sevdelin Sevdalinov Atanasov
DEINIS GORENKO

Nee Nee Nee? ee ee ee ee ee a ee ee es a ee a

INDICTMENT MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Charles A. Eberle, Assistant
United States Attorney for said District, and submits this Indictment Memorandum to the Court:
I. THE INDICTMENT
A federal grand jury returned a one-count indictment against the above-named

defendants for alleged violations of federal law:

 

DEFENDANTS
COUNT OFFENSE/DATE TITLE/SECTION CHARGED
1 Conspiracy to commit 18 U.S.C. § 1956(h) ALL
money laundering. DEFENDANTS

2016 - September 2019
II. ELEMENTS OF THE OFFENSE
A. As to Count 1:

In order for the crime of conspiracy to commit money laundering, in violation of

18 U.S.C. § 1956(h), to be established, the government must prove all of the following essential

elements beyond a reasonable doubt:

1. That a conspiracy to launder money, as charged in the Indictment, was

entered into by two or more people.

1956(h)):

‘United States v. Navarro, 145 F.3d 580, 593 Gd Cir. 1998);

 

18 U.S.C. § 1956(h).

2. That the defendant knew the purpose of the conspiracy.

United States v. Navarro, 145 F.3d 580, 593 (3d Cir, 1998);
18 U.S.C. § 1956(h).

 

3. That the defendant deliberately joined the conspiracy.

United States v. Navarro, 145 F.3d 580, 593 (Gd Cir. 1998);
18 U.S.C. § 1956(h); Whitfield v. United States, 543 U.S.
209 (2005) ("conviction for conspiracy to commit money
laundering, in violation of 18 U.S.C. § 1956(h), does not
require proof of an overt act in furtherance of the
conspiracy").

 

II. PENALTIES

A. As to Count 1: Conspiracy to commit money laundering (18 U.S.C. §

1. A term of imprisonment of not more than twenty (20) years;

2. A fine of not more than $500,000 or twice the value of the property involved

in the transaction, whichever is greater; and
3. If the sentence includes a term of imprisonment, the Court may impose a
period of supervised release of not more than three (3) years (18 USC. § 3583).
IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon
which the defendant is convicted, pursuant to 18 U.S.C. § 3013.
V. RESTITUTION
Restitution may be required in this case as to Count One, together with any
authorized penalty, as part of the defendant's sentence pursuant to 18 U.S.C. §§ 3663, 3663A, and
3664. | |
VI. FORFEITURE
The Indictment contains a Forfeiture Allegation.
Respectfully submitted,

SCOTT W. BRADY
United States Attorney

Ch bo ale

CHARLES A. EBERLE
Assistant U.S. Attorney
PA ID No. 80782
